Title: To Benjamin Franklin from the Vicomte Gaspard de Galbert, 6 October 1778
From: Galbert, Gaspard, vicomte de
To: Franklin, Benjamin


Monsieur
a brest le 6 8bre 1778.
Un événement qui vient d’arriver a un battiment de bordeaux sur lequel j’avois quelques bariques des sucres provenant de la guadeloupe ou est ma fortune m’engage a vous prier de vouloir bien faire accélérer la décision de cet événement dont vous ettes sans doutte instruit. Le navire l’isabelle de bordeaux venant de la guadeloupe a étté arrétté par un corsaire de grenesey et délivré par une frégatte amériquaine. Le capitaine du navire marchand prétend qu’il n’est pas de bonne prise, j’ignore si ces raisons sont valables. Mais me trouvant dans la circonstance présente avoir grand besoin de ce petit envoy qui est de 8 barriques des sucres, n’ayant aucun espoir d’en avoir d’auttres car il auroit peut ettre le sort d’ettre pris, je prend la libertté de vous prier de vouloir bien faire accélerer cette décision. Je n’ai appris cet évenement qu’a mon arrivée ici avec l’armée ou je suis employé sur le vaisseau le solitaire. Je vous aurai la plus grande obligation de vouloir bien vous en occuper. Je suis avec respect Monsieur Votre tres humble et obeissant serviteur
LE VTE DE GALBERTenseigne des v[aisse]aux du roy
 
Endorsed: Le Cte de Galbert about 8 Barrels sugar
Notation: Brest 16. 8bre. 1778.
